Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
No claims is/are amended, and claims 10 and 11 is/are added.  Currently claims 1-6, 9-11 are pending in this application. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (3547143) in view of Whitaker (1462466) further in view of Sturman et al (4541454) and Taki (JP 2011043196).
Regarding claims 1 and 9, Mills, Fig 1-4, discloses a gas pressure regulator comprising: a high pressure inlet 64 and a regulated pressure outlet 114; a regulator mechanism arranged to receive high pressure gas via the high pressure inlet and to deliver gas through the regulated pressure outlet, the regulator mechanism comprising a regulator element and a hand wheel 94 which is rotatable by a user that moves the regulator element; such that more than one full rotation of the hand wheel is required to move the regulator element through its full range of movement (since full rotation of hand wheel moves the spring seat 90 by a single thread pitch (threads on 92) which is very small compared to total range of spring seat travel), wherein the regulator element comprises a regulator stem 92, regulator spring seat 90, a regulator spring 88, and a regulator piston 80-82, the regulator stem 92 having a first end and a second end, and wherein the first end of the regulator stem 92 is connected to the hand wheel 94 and the second end of the regulator stem is connected to the regulator spring seat 90, and the regulator spring seat 90 bears against the regulator spring 88 to adjust the pressure on the regulator piston 80-82 and thereby set the regulated pressure.
Mills fails to disclose the spring seat 90 of regulator as a spindle.  Whitaker, Fig 1,2 teaches a pressure regulator with spring 5 seat formed as a spindle 8 (page 1 , col 1, line 40-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Mills with spring seat of regulator formed as a spindle as taught by Whitaker as an art-recognized functionally equivalent substitute spring support yielding predictable results of providing adjustable bias to the spring for adjustable pressure control.
Mills as modified fail to disclose regulated pressure indicator arranged to display a regulated pressure value and related to the degree of rotation of the hand wheel. Sturman, (Fig 8, teaches a pressure regulated with wheel 242 for pressure control  and a regulated fluid parameter indicator 246 arranged to display a regulated pressure value (col 6 line 50-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Mills as modified with a regulated fluid parameter indicator arranged to display a regulated pressure related to the degree of rotation of the hand wheel as taught by Sturman in order to provide regulated pressure  indication to make the control easier.
Mills as modified (as shown in Sturman) discloses a linear bar as pressure indicator but fails to disclose a rotary indicator with gear mechanism. Taki, (Fig 1-5), teaches a regulated fluid parameter indicator 26 arranged to display a regulated fluid parameter value (valve position) related to the degree of rotation of a rotary mechanism (gear box below 14a) wherein the rotary mechanism comprises a gear mechanism 23a,25 between the hand wheel 21 and the regulated fluid parameter indicator 26.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Mills as modified with a regulated fluid parameter indicator arranged to display a regulated fluid parameter value related to the degree of rotation of a rotary mechanism wherein the rotary mechanism comprises a gear mechanism between the hand wheel and the regulated fluid parameter indicator as taught by Taki as an art-recognized functionally equivalent substitute indication mechanism yielding predictable results of 
As to claims 2-6, Mills teaches a regulator 50 with a housing (from 64 to 116) with a shut-off valve (106) and gauge 118 integrated in the regulator housing.
 As to claim 10, the regulator spindle (spring seat 90 of Mills formed as spindle in view of Whitaker) has a first (hand wheel side) end and a second end, the first end of the regulator spindle has a first end face to which the second end of the regulator stem 92 is connected
As to claim 11, the regulator spindle (spring seat 90 of Mills formed as spindle in view of Whitaker) has a first end and a second end, the first (hand wheel side) end of the regulator spindle has a first end face having a cavity (threaded holes for 92 in 22 in Fig 2) which the second end of the regulator stem is inserted, the second end of the of the regulator spindle has a second end face which bears against the regulator spring 88 to adjust the pressure on the regulator piston and thereby set the regulated pressure. 
Response to Arguments
Applicant's amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.  Mills is cited as primary reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753